Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 8/3/22.  Claim(s) 2 and 7-11 are cancelled.  Claim(s) 1, 3-6, and 12-14 are pending.  Claim(s) 1, 3-6, and 12-14 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's desire to hold the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
Updated search and consideration have been performed, the following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/484,665. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of preventing and/or treating a neurodegenerative condition comprising administering the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to compounds which anticipate the instant compound (see, for example, copending claim 5) and methods of treatment therewith.  Because the instant claims encompass prevention, the instant claims necessarily include the administration of the claimed compound to a patient population without the claimed indication, and thus the copending administration is to the same patient population.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14 of copending Application No. 16/968,207. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of preventing and/or treating a neurodegenerative condition comprising administering the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to methods of treatment with a compound that anticipates the instant compound (see, for example, copending claim 1).  Because the instant claims encompass prevention, the instant claims necessarily include the administration of the claimed compound to a patient population without the claimed indication, and thus the copending administration is to the same patient population.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/968,215. Although the claims at issue are not identical, they are not patentably distinct from each other.
Both the instant and copending claims are generally drawn to the method of preventing and/or treating a neurodegenerative condition comprising administering the compound shown below, and are therefore obvious variants of each other.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites the limitation “selected from the group consisting of Alzheimer's disease, multiple sclerosis, Parkinson's disease, and Huntington's disease”.  Claim 1, from which claim 3 depends, does not allow for any of these indications, therefore claim 3 is more broad than claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (US 2015/0210714 A1; of record) in view of Tang et al. (US 2014/0275228 A1).
The instant claims are generally drawn to a method of treating motor neuron diseases comprising administering the compound shown below and a kit therefore.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gregory et al. discloses the treatment of degenerative conditions including neurodegenerative issues such as Alzheimer’s disease (see, for example, [0010, [0092], and the whole document), dementia, and others, comprising the administration of the compound shown below (i.e. the instant compound; see, for example, the abstract and throughout).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Gregory et al. further teaches that the compound is a rapamycin analog (see, for example, the title and the whole document) and that compared to rapamycin, or known analogues, it shows shorter half-life and significantly reduced lipid levels after repeated dosing, and is expected to display higher bioavailability, increased cell membrane permeability, decreased efflux in comparison with rapamycin, and may be less of a substrate for P-gp (see, for example, [0037]).  
Gregory et al. discloses superior inhibition of mTOR, with potency at least as great as rapamycin and other analogues (see, for example, Example 3), lower half life as compared with rapamycin (see, for example, Example 4), reduced incidence of hyperlipidemia following repeated oral dosage (see, for example, Example 5), and more potent inhibition of FKBP12 than rapamycin which leads to an increased neuroprotective effect (see, for example, [0042]).  Additionally, the short half-life is expected to lead to improved therapeutic index because the side effects that result from longer exposure (such as hyperlipidemia) are expected to be significantly reduced (see, for example, [0043]).
Gregory et al. further teaches that the compound can be administered in a composition (see, for example, [0057]), alone or in combination with other therapeutic agents (see, for example, [0058]), via a number of routes such as parenterally, orally, topically, buccal, sublingual, transdermal, via a medical device, stent, inhalation, injection, subcutaneous, intramuscular, etc. (see, for example [0056]), formulated as a tablets, capsules, ovules, elixirs, solutions, or suspension (see, for example, [0065]).
Gregory et al. does not specifically disclose the treatment of motor neuron diseases.
Tang et al. discloses the treatment of motor neuron diseases (see, for example, the whole document) comprising administering an mTOR inhibitor (see, for example, the claims, the Examples, and the whole document) such as rapamycin (see, for example, the claims, the Examples, and the whole document) or analogs thereof (see, for example, [0061], [0072], and [0078]).
It would have been obvious to treat motor neuron diseases comprising administering the compound shown above because the prior art discloses all of the individually claimed elements.
One of ordinary skill would have been motivated to treat motor neuron diseases with the compound shown above because Tang et al. teaches that motor neuron diseases can be treated with rapamycin and rapamycin analogs, and Gregory et al. discloses a rapamycin analog with improved properties.  One of ordinary skill would have applied the superior rapamycin analog to the method of Tang et al., and would have treated motor neuron diseases with a reasonable expectation of success.
With respect to the kit and the instructions, those of skill in the art understand that an active composition needs to be provided to the patient population in a package, and that the FDA requires such packages to have appropriate inserts describing the use of the active agent (i.e. instructions).  One of ordinary skill would have immediately envisaged the use of a kit with instructions containing the active agent of Gregory et al.  Moreover, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and unobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. Appx. 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. Appx. 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and unobvious functional relationship to game board). 

Conclusion
Claim(s) 2 and 7-11 are cancelled.  Claim(s) 1, 3-6, and 12-14 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627